DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU; FAN (US Pub. No.: 2020/0172117 A1: hereinafter “ZHU”).

         Consider claim 1:
                   ZHU teaches a system (See ZHU, e.g., “…a set of predetermined calibration tables is utilized to help adjust or calibrate the control commands for different specific driving environments…different vehicle loads, weather conditions, and road surface conditions…the predetermined driving environment categories, at least one command calibration table is created…The calibration tables can then be uploaded to an autonomous driving vehicle (ADV) to be utilized at real-time to determine a proper control command in response to an expected vehicle state (e.g., acceleration, steering angle)...” of Abstract, ¶ [0019]-¶ [0023], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903) comprising: a controller circuit configured to: receive, from one or more weather information sources, weather data for a geographic region traveled by a vehicle (See ZHU, e.g., “…Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOIs, road conditions, weather conditions, etc...” of ¶ [0036]-¶ [0037], ¶ [0040], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); receive, from a camera, image data of a roadway traveled by the vehicle in the geographic region (See ZHU, e.g., “…LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras... a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle…” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0049], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); receive, from one or more vehicle sensors, vehicle-state data indicating an operating condition of the vehicle on the roadway in the geographic region (See ZHU, e.g., “…IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration….a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); adjust, based on one or more of the weather data, the image data, and the vehicle-state data, a calibration of one or more vehicle lateral-control features (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903) to increase passenger comfort or reduce an error from a lane centerline (See ZHU, e.g., “…one of the command calibration tables is selected by matching the driving environment derived from the driving statistics and the predetermined driving environment categories corresponding to the command calibration tables. The selected command calibration table can then be utilized in subsequent driving cycles to generate control commands to drive the ADV through lookup operations, without having to calculating the commands at real-time...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0075]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); and operate the vehicle on the roadway based on the adjusted calibration (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 2:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 1. In addition, ZHU teaches wherein the controller circuit is further configured to determine one or more attributes of the weather data, the image data, and the vehicle-state data, and rank-order the attributes based on a magnitude of an effect of the attribute on a lateral control of the vehicle (See ZHU, e.g., “…each of the command calibration tables is associated with a specific driving environment or driving condition, such as a weather condition (e.g., dry or wet), a road surface condition (e.g., flat or rough), and a load condition of the vehicle (which may be represented by tire pressure)...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 3:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 2. In addition, ZHU teaches wherein the controller circuit is further configured to adjust the calibration by selecting lateral-tuning parameters associated with the one or more attributes from a memory of the controller circuit (See ZHU, e.g., “…processing logic selects one of the command calibration tables having the highest similarity score, which will be utilized to determine the control commands subsequently during the autonomous driving. Process 700 may be periodically performed to determine whether a different command calibration table should be selected due to the changes of driving environment...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 4:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 2. In addition, ZHU teaches wherein attributes of the weather data include one or more of a precipitation, a temperature, a wind direction, and a wind speed (See ZHU, e.g., “…the weather condition indicates whether a road on which the ADV is driving is wet or dry...” of ¶ [0036]-¶ [0037], ¶ [0040], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 5:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 2. In addition, ZHU teaches wherein attributes of the image data include a lane width and a curvature of the roadway (See ZHU, e.g., “…a first driving condition may include a dry road, flat road surface, and no load condition (e.g., only one human driver, no other load), and a second driving condition can be a wet road, flat road surface, and 50 kilogram (kg) load condition, etc...” of ¶ [0022]-¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0048], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 6:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 2. In addition, ZHU teaches wherein attributes of the vehicle-state data include one or more of a tire pressure, a vehicle mass, a vehicle heading, and a vehicle speed (See ZHU, e.g., “…the standard driving environment (e.g., dry road, flat road surface, normal tire pressure, zero load)...” of ¶ [0022]-¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

         Consider claim 7:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 2. In addition, ZHU teaches wherein the controller circuit is further configured to adjust the calibration based on the attribute having a largest effect on the lateral control (See ZHU, e.g., “…processing logic selects one of the command calibration tables having the highest similarity score, which will be utilized to determine the control commands subsequently during the autonomous driving. Process 700 may be periodically performed to determine whether a different command calibration table should be selected due to the changes of driving environment...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 8:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 2. In addition, ZHU teaches wherein the controller circuit is further configured to adjust the calibration based on the rank-order of the attributes (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 9:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 1. In addition, ZHU teaches wherein the controller circuit is further configured to adjust the calibration based on values from look-up tables associated with a plurality of weather conditions, a plurality of roadways, and a plurality of vehicle states (See ZHU, e.g., “…processing logic selects one of the command calibration tables having the highest similarity score, which will be utilized to determine the control commands subsequently during the autonomous driving. Process 700 may be periodically performed to determine whether a different command calibration table should be selected due to the changes of driving environment...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 10:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 1. In addition, ZHU teaches wherein the one or more vehicle lateral-control features include an automatic lane-change control and a lane-centering control (See ZHU, e.g., “…the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0053], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 11:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 1. In addition, ZHU teaches wherein the weather information sources include a cellular network, a vehicle-to-infrastructure network, weather applications, a vehicle radar sensor, and the camera (See ZHU, e.g., “…multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102. Network 102 may be any type of networks such as a local area network (LAN), a wide area network (WAN) such as the Internet, a cellular network, a satellite network… Server(s) 103-104 may be any kind of servers or a cluster of servers, such as Web or cloud servers, application servers, backend servers, or a combination thereof. Servers 103-104 may be data analytics servers, content servers, traffic information servers, map and point of interest (MPOI) servers, or location servers, etc...” of ¶ [0026], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0053], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 12:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 1. In addition, ZHU teaches wherein the controller circuit is further configured to operate the vehicle based on the adjusted calibration for a time exceeding a threshold (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 13:
                   ZHU teaches a method (See ZHU, e.g., “…a set of predetermined calibration tables is utilized to help adjust or calibrate the control commands for different specific driving environments…different vehicle loads, weather conditions, and road surface conditions…the predetermined driving environment categories, at least one command calibration table is created…The calibration tables can then be uploaded to an autonomous driving vehicle (ADV) to be utilized at real-time to determine a proper control command in response to an expected vehicle state (e.g., acceleration, steering angle)...” of Abstract, ¶ [0019]-¶ [0023], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903) comprising: receiving, with a controller circuit, weather data from one or more weather information sources for a geographic region traveled by a vehicle (See ZHU, e.g., “…Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOIs, road conditions, weather conditions, etc...” of ¶ [0036]-¶ [0037], ¶ [0040], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); receiving, image data from a camera of a roadway traveled by the vehicle in the geographic region (See ZHU, e.g., “…LIDAR unit 215 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle. Cameras 211 may be still cameras and/or video cameras... a computer vision system or functionalities of a computer vision system to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment of autonomous vehicle…” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0049], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); receiving, vehicle-state data from one or more vehicle sensors indicating an operating condition of the vehicle on the roadway in the geographic region (See ZHU, e.g., “…IMU unit 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration….a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects. LIDAR unit 215 may sense objects in the environment in which the autonomous vehicle is located using lasers...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); adjusting, based on one or more of the weather data, the image data, and the vehicle-state data, a calibration of one or more vehicle lateral-control features (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903) to increase passenger comfort or reduce an error from a lane centerline (See ZHU, e.g., “…one of the command calibration tables is selected by matching the driving environment derived from the driving statistics and the predetermined driving environment categories corresponding to the command calibration tables. The selected command calibration table can then be utilized in subsequent driving cycles to generate control commands to drive the ADV through lookup operations, without having to calculating the commands at real-time...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0075]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); and operating the vehicle on the roadway, based on the adjusted calibration (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 14:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 13. In addition, ZHU teaches further comprising: determining, with the controller circuit, one or more attributes of the weather data, the image data, and the vehicle-state data, and rank-ordering the attributes based on a magnitude of an effect of the attribute on a lateral control of the vehicle (See ZHU, e.g., “…each of the command calibration tables is associated with a specific driving environment or driving condition, such as a weather condition (e.g., dry or wet), a road surface condition (e.g., flat or rough), and a load condition of the vehicle (which may be represented by tire pressure)...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 15:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 14. In addition, ZHU teaches further comprising: adjusting, with the controller circuit, the calibration by selecting lateral-tuning parameters associated with the one or more attributes from a memory of the controller circuit (See ZHU, e.g., “…processing logic selects one of the command calibration tables having the highest similarity score, which will be utilized to determine the control commands subsequently during the autonomous driving. Process 700 may be periodically performed to determine whether a different command calibration table should be selected due to the changes of driving environment...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 16:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 15. In addition, ZHU teaches wherein the lateral-tuning parameters comprise predetermined weighting factors for one or more of a lateral-position error, a lateral-position- error rate, a heading-error, a heading-error rate, and control moves (See ZHU, e.g., “…the navigation system may determine a series of speeds and directional headings to affect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination...” of ¶ [0023], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0070]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 17:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 16. In addition, ZHU teaches wherein the predetermined weighting factors comprise appropriate values associated with each of the one or more attributes, the method further comprising: determining, with the controller circuit, current values for the one or more attributes (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); determining, whether the current values are within a predetermined range of the attributes associated with the appropriate values (See ZHU, e.g., “…processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); and selecting, the predetermined weighting factors based on the current values for the one or more attributes (See ZHU, e.g., “…processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 18:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 17. In addition, ZHU teaches further comprising: determining, with the controller circuit based on a dynamic vehicle model (See ZHU, e.g., “…one of the command calibration tables corresponding to a current driving environment is selected. In operation 804, processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903), a predicted vehicle response based on the current values of the one or more attributes (See ZHU, e.g., “…processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); and selecting the lateral-tuning parameters based on a largest predicted vehicle response (See ZHU, e.g., “…processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 19:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 16. In addition, ZHU teaches further comprising: selecting, with the controller circuit, the predetermined weighting factors based on one of a single attribute and a combination of attributes (See ZHU, e.g., “…processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0020], ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

          Consider claim 20:
                   ZHU teaches everything claimed as implemented above in the rejection of claim 15. In addition, ZHU teaches further comprising: operating the vehicle based on a first adjusted calibration, with the controller circuit, for a time exceeding a threshold (See ZHU, e.g., “…processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); determining, that a driving condition has changed (See ZHU, e.g., “…processing logic performs a second lookup operation based on the current vehicle state and the expected vehicle state to locate a matching entry, and in operation 805, processing logic obtains a second control command (e.g., 25% throttle) from the matching entry. The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903); and operating the vehicle based on a second adjusted calibration different from the first adjusted calibration for the time exceeding the threshold (See ZHU, e.g., “…The second control command is then utilized to control the vehicle...” of ¶ [0030], ¶ [0036]-¶ [0037], ¶ [0040], ¶ [0074]-¶ [0076], and Fig. 4 elements 400-413, Figs. 5A-B elements 501-554,  Fig. 6 elements 601-604, 314B, Figs. 7-9 steps 700-903).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           Hoedt et al. (US Pub. No.: 2021/0188256 A1) teaches “The invention relates to a driver assistance system (11) for an at least partially automatically driving motor vehicle (10), wherein the driver assistance system (11) comprises at least one environment detection means (13) which is designed to detect at least one area of an environment (U) of the motor vehicle (10), an evaluation device (14) which is designed to determine a target trajectory (T) to be traveled by the motor vehicle (10) according to the detected at least one area of the environment (U), and a control device (18) which is designed to adjust the target trajectory (T) determined by the evaluation device (14). According to the invention, the evaluation device (14) is designed to determine at least one free area value (W) according to the detected at least one area of the environment (U), and to transfer same to the control device (18), wherein the control device (18) has at least one adjustable control parameter (R1, R2, Rn), and the control device (18) is designed to adjust the at least one control parameter (R1, R2, Rn) according to the transferred free area value (W), and to adjust the target trajectory (T) according to the adjusted at least one control parameter (R1, R2, Rn).”

          LEE et al. (US Pub. No.: 2012/0283911 A1) teaches “A method and system may include obtaining a time to complete a lane centering maneuver for a vehicle traveling on a roadway. A lane centering path may be calculated for the maneuver, based on a sensed current heading of the vehicle relative to a sensed center line as determined by the time to complete. A steering adjustment required for the vehicle to execute the maneuver with respect to the calculated lane centering path may be calculated and applied to the vehicle.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667